
	

114 HR 982 IH: End Unnecessary Borrowing Act of 2015
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 982
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mr. Capuano introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To ensure that any authority of the Mutual Mortgage Insurance Fund to borrow amounts from the
			 Treasury is used only to pay mortgage insurance claims.
	
	
 1.Short titleThis Act may be cited as the End Unnecessary Borrowing Act of 2015. 2.Limitation on use of borrowing authorityParagraph (2) of section 205(f) of the National Housing Act (12 U.S.C. 1711(f)(2)) is amended—
 (1)by inserting (A) after (2); and (2)by adding at the end the following new subparagraphs:
				
 (B)Subparagraph (A) may not be construed to authorize or require the Secretary to borrow any amounts to comply with the capital ratio requirement under such subparagraph.
 (C)Notwithstanding any other provision of law, any authority of the Secretary under this Act or otherwise to borrow amounts from the Treasury of the United States for the Mutual Mortgage Insurance Fund may be used only to the extent necessary to pay claims on mortgage insurance that is an obligation of such Fund..
			
